DETAILED ACTION
This is an office action based on a request for continued examination (RCE) under 37 CFR 1.114 filed on May 5, 2022. 
Claim 6 has cancelled.  
Claim 1 has been amended.
Claim 8 is newly added for consideration.
Claims 1-5 and 7-8 are currently pending.

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April. 5, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al. (U.S. Pub. No. 2006/0238793 A1, hereinafter as “Akashi”), and further in view of Tokuoka et al. (U.S. Pub. No. 2014/0268206 A1, hereinafter as “Tokuoka”).
With regard to claim 1, the claim is drawn to a determination device (see Akashi, i.e. in Fig. 6, disclose the client computer 1801) comprising: 
a first storage unit configured to store one or more predetermined processing rules of a post-printing processor (see Akashi, in Fig. 3, 6, disclose the client computer 1801 and further in para. 88, discloses that “[0088] The HDD 3002 saves program files (e.g., an operating system, application, and printer driver), and data files (e.g., printer driver setting information 403 and profile information 404). The printer driver setting information 403 saves values representing the current settings of a printer available by the computer 1801. The profile information 404 saves the profile of an available peripheral device, in the first embodiment, profile information of a printer, near-line finisher, and the like. The profile information is information representing the features of a device such as the function of the device. More specifically, the profile information represents the functions (e.g., bookbinding function and cutting function) and capability of a near-line finisher. For example, as for the bookbinding function, the profile shows capabilities (e.g., the bindable position and size, the load weight, and the interval between staples) accompanying the bookbinding function…”, and further in para. 117, discloses that “[0117] In the configuration of FIG. 6, the storage area 404 is a storage area (profile save area) in the OS where a finisher profile acquired by the printer driver 405 from the image forming apparatus is saved…”; also in para. 85, discloses that “As shown in FIG. 3, the client computer 1801 includes a processing unit 3010 and peripheral devices. The processing unit 3010 of the client computer 1801 comprises an MPU 3011 which controls the overall host apparatus in accordance with a control program,…”), 
the one or more predetermined processing rules include at least one of the following rules for imposition: maximum and minimum values of differences between a cover width and a body width; maximum and minimum values of trim margin widths; maximum value and minimum values of differences between a spine width and a milling width; and layout of pages (see Akashi, i.e. in Fig. 7-8 and in para. 88, 99, 100 and etc., discloses that “[0088] The HDD 3002 saves program files (e.g., an operating system, application, and printer driver), and data files (e.g., printer driver setting information 403 and profile information 404). The printer driver setting information 403 saves values representing the current settings of a printer available by the computer 1801. The profile information 404 saves the profile of an available peripheral device, in the first embodiment, profile information of a printer, near-line finisher, and the like. The profile information is information representing the features of a device such as the function of the device. More specifically, the profile information represents the functions (e.g., bookbinding function and cutting function) and capability of a near-line finisher. For example, as for the bookbinding function, the profile shows capabilities (e.g., the bindable position and size, the load weight, and the interval between staples) accompanying the bookbinding function. As for the cutting function, the profile shows capabilities (e.g., the cuttable paper size (maximum and minimum) and thickness) accompanying the cutting function…”;  in addition, in Akashi, i.e. in Fig. 20 and in para. 132, disclose that “…When a finisher is selected from the finisher selection window, the printer driver loads profile information of the selected finisher, and displays an operation window as shown in FIG. 20 on the display unit in accordance with the loaded profile information. This window is used to set setting information unique to a device selected by the user in the operation window of FIG. 18 from devices of the system. The setting information includes settings for sheet processing, and the settings for sheet processing include setting of stapling processing, that of sorting processing, that of punching processing, and that of bookbinding processing”); and 
a determination  unit configured to determine whether a post-printing processing instruction information generated by a pre-printing processor satisfies the one or more processing rules (see Akashi, i.e. in Fig. 25, and in para. 148, discloses that “….The job control information is interpreted in step S2702, and it is determined in step S2703 from profile information managed in the image forming apparatus whether a finisher capable of processing the received job control information has been registered….”).
In interest of compact prosecution and advancing the prosecution, further submits the teachings of Tokuoka in addition to the teachings of Akashi set forth above with relates to so-called “processing rules” for post-printing (or post-processing). 
Tokuoka disclose analogous invention relates to a print system, a print job creating device, a print job creating method, and a non-transitory recording medium storing a print job creating program (see Tokuoka, i.e. para. 2 and etc.).  More specifically, in Tokuoka, i.e. in para. 59, discloses that “[0059] The result of the line breaking rule check generated in step S14 may include information such as the combination of the sheet sizes based on which, whether to perform the post-process is determined. When the combination of the sheet sizes is not acceptable for executing the post-process, the line breaking rule information is added to the result of the line breaking rule check. In step S15, the line breaking rule check unit 63 returns the generated result of the line breaking rule check to the temporary binding unit 62. Further, in step S16, the temporary binding unit 62 returns the generated temporary job information and the result of the line breaking rule check to the setting change receiving unit 61”; in addition, also see Fig. 6 and the discussions in para. 56-59 and etc. from the specification.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akashi to include the limitation(s) discussed and also taught by Tokuoka, with teachings relating to processing rules, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akashi by the teachings of Tokuoka, and to incorporate the limitation(s) discussed and also taught by Tokuoka, thereby “…capable of preventing unnecessary image output when a post-process is not allowed to be executed” (see Tokuoka, i.e. para. 4 and etc.).
 With regard to claim 2, the claim is drawn to the determination device according to claim 1, further comprising: a second storage unit configured to store a specification of the post-printing processor; and a second input unit configured to receive input of information about a change of the specification of the post-printing processor, wherein the update unit is further configured to update the specification of the post-printing processor stored in the second storage unit based on the input of information about the change of the specification, and wherein the determination unit is further configured to determine whether the post-printing processing instruction information satisfies the specification of the post-printing processor (see Akashi, i.e. in Fig. 3 and in para. 88, discloses that “[0088] The HDD 3002 saves program files (e.g., an operating system, application, and printer driver), and data files (e.g., printer driver setting information 403 and profile information 404). The printer driver setting information 403 saves values representing the current settings of a printer available by the computer 1801. The profile information 404 saves the profile of an available peripheral device, in the first embodiment, profile information of a printer, near-line finisher, and the like. The profile information is information representing the features of a device such as the function of the device…”;  and in Fig. 17 and in para. 117, disclose that “Processing in FIG. 17 is executed, for example, when the computer is powered on, when the user designates printing processing, or in accordance with an explicit instruction by the user…”, further in Fig. 11, step S1102, finisher profile control unit updates connected-finisher table, and further in para. 111, discloses that “[0111] A method (step S1102 of FIG. 11) of updating the finisher management table 902 by the image forming apparatus 1803…”). 
With regard to claim 3, the claim is drawn to the determination device according to claim 1, wherein the determination device is communicable with the pre-printing processor via a network, and wherein when the post-printing processing instruction information is received from the pre-printing processor, the determination unit is configured to determine whether the received post-printing processing instruction information satisfies the one or more processing rules (see Akashi, i.e. in Fig. 1, disclose the client PC 1801 is connected and communicable with the controller 1811 and further connected to a bookbinding apparatus 1805 and a folding apparatus 1806 and etc.; also see additional details in para. 75-80 and etc.).
With regard to claim 4, the claim is drawn to the determination device according to claim 2, wherein the determination device is communicable with the post-printing processor via the network, and wherein when the information about the change of the specification is received from the post-printing processor, the update unit is further configured to update the specification of the post-printing processor stored in the second storage unit based on the information about the change of the specification (see Akashi, i.e. in Fig. 1 and in para. 75, disclose that the client PC 101 is connected to network 1809, and in Fig. 17 and in para. 117, disclose that “Processing in FIG. 17 is executed, for example, when the computer is powered on, when the user designates printing processing, or in accordance with an explicit instruction by the user…”, further in Fig. 11, step S1102, finisher profile control unit updates connected-finisher table, and further in para. 111, discloses that “[0111] A method (step S1102 of FIG. 11) of updating the finisher management table 902 by the image forming apparatus 1803…”).
With regard to claim 5, the claim is drawn to the determination device according to claim 1, wherein the post-printing processing instruction information includes instruction information for at least one of the cutting unit, the folding unit, the collating unit, the milling unit, the gluing unit, the binding unit, the wrapping unit, or the trimming unit (see Akashi, i.e. in para. 88, discloses that “… The profile information 404 saves the profile of an available peripheral device, in the first embodiment, profile information of a printer, near-line finisher, and the like. The profile information is information representing the features of a device such as the function of the device. More specifically, the profile information represents the functions (e.g., bookbinding function and cutting function) and capability of a near-line finisher. For example, as for the bookbinding function, the profile shows capabilities (e.g., the bindable position and size, the load weight, and the interval between staples) accompanying the bookbinding function. As for the cutting function, the profile shows capabilities (e.g., the cuttable paper size (maximum and minimum) and thickness) accompanying the cutting function…”).
With regard to claim 7, the claim is drawn to a non-transitory, computer-readable medium storing a determination program including instructions to cause a computer to function as the determination device according to claim 1 (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, including the teachings of Tokuoka, also incorporated by reference herein; in addition, in Akashi, i.e. in para. 181, discloses that “…The object of the present invention is achieved even by supplying a storage medium (or recording medium) which records software program codes to implement the functions of the above-described embodiments to the system or apparatus and causing the computer (or CPU or MPU) of the system or apparatus to read out and execute the program codes stored in the storage medium. In this case, the program codes read out from the storage medium implement the functions of the above-described embodiments by themselves, and the program codes and the storage medium which stores the program codes constitute the present invention”). 
With regard to claim 8, the claim is drawn to the determination device according to claim 1, further comprising:
a first input unit configured to receive input of information about an update of the processing rules (see Akashi, i.e. in Fig. 3, and in para. 86, disclose the keyboard 3003; and further in Fig. 17 and in para. 117, disclose that “Processing in FIG. 17 is executed, for example, when the computer is powered on, when the user designates printing processing, or in accordance with an explicit instruction by the user…”); and
an update unit configured to update the processing rules stored in the first storage unit based on the input of information about the update of the processing rules (see Akashi, i.e. in Fig. 11, step S1102, finisher profile control unit updates connected-finisher table, and further in para. 111, discloses that “[0111] A method (step S1102 of FIG. 11) of updating the finisher management table 902 by the image forming apparatus 1803…”). 

Response to Arguments
Applicant's arguments filed May 5, 2022 (i.e. on pg. 5-8) have been fully considered but they are not persuasive.
With regard to applicant’s remarks from May 5, 2022, specifically on pg. 7, regarding the rejection made under 35 U.S.C. §103 with regard to Claims 1-5 and 7-8, applicant asserts that, as previously pointed out by examiner, in Akashi, i.e. in Fig. 19, the imposition layout setting box 202 “…is used for print setting as a printing rule, not for post-print settings as a post-printing processing rule”, and further argued that “Thus, the imposition layout setting made in the box 202 of Akashi from layout of pages included in processing rules as recited in exemplary independent claim 1” (see applicant’s remarks submitted on May 5, 2022, i.e. on pg. 7, 1st para.).  Applicant’s argument(s) are fully considered, however found to be not persuasive for at least the following reasons.  In response, examiner further direct applicant’s attention to, Akashi, i.e. in Fig. 7-8 and in para. 88, 99, 100 and etc., discloses that “[0088] The HDD 3002 saves program files (e.g., an operating system, application, and printer driver), and data files (e.g., printer driver setting information 403 and profile information 404). The printer driver setting information 403 saves values representing the current settings of a printer available by the computer 1801. The profile information 404 saves the profile of an available peripheral device, in the first embodiment, profile information of a printer, near-line finisher, and the like. The profile information is information representing the features of a device such as the function of the device. More specifically, the profile information represents the functions (e.g., bookbinding function and cutting function) and capability of a near-line finisher. For example, as for the bookbinding function, the profile shows capabilities (e.g., the bindable position and size, the load weight, and the interval between staples) accompanying the bookbinding function. As for the cutting function [or as “post-print settings”], the profile shows capabilities (e.g., the cuttable paper size (maximum and minimum) and thickness) accompanying the cutting function…”.  In addition, in Akashi, i.e. in Fig. 20 and in para. 132, disclose that “…When a finisher is selected from the finisher selection window, the printer driver loads profile information of the selected finisher, and displays an operation window as shown in FIG. 20 on the display unit in accordance with the loaded profile information. This window is used to set setting information unique to a device selected by the user in the operation window of FIG. 18 from devices of the system. The setting information includes settings for sheet processing, and the settings for sheet processing include setting of stapling processing, that of sorting processing, that of punching processing, and that of bookbinding processing”).  Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §103 over Akashi and Tokuoka with regard to claims 1-5 and 7-8 is remained proper and therefore maintained with the responses supplemented above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (U.S. Pat/Pub No. 2017/0060489 A1) disclose an invention relates to a management apparatus, a control method for the management apparatus, and a storage medium. 
Matsumoto (U.S. Pub. No. 2019/0146393 A1) disclose an invention relates to an image forming system including a post-process apparatus and a control method in an image forming system. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675